DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 10, “the connections elements” should be “the connection elements”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from a claim defining a single decorative connector having a decorative member.  Claim 4 is now claiming that the single decorative connector includes a plurality of decorative members.  It is not clear if the plurality of decorative members is in addition to the decorative member or encompasses the decorative member.
	In claim 7, the use of the term “plurality of round bodies” is unclear.  The term does not appear in the specification.  There are no details of the round bodies described in the specification.  It is unclear what the round bodies are in the drawing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Kampf, US 206335 in view of Sweeney, US 1797968.  Kampf discloses a decorative connector having a decorative member with oppositely located sections.  The oppositely located sections are defined by an openable loop at one end and a passageway at the other.  The annotated drawing on the subsequent page discloses the claimed limitations of the applicant’s invention.  The second end of the loop is substantially hidden from view when it is connected to the inset recess (a) in the decorative body.

    PNG
    media_image1.png
    319
    411
    media_image1.png
    Greyscale

Kampf discloses that these links are removably interconnected to one another in the form of a plurality of links to form a decorative chain (claim 4).

    PNG
    media_image2.png
    414
    281
    media_image2.png
    Greyscale


First, to change the shape of the device for aesthetics purposes only would have been an obvious design choice to a person having ordinary skill in the art.  Sweeney discloses such a decoratively shaped decorative body in the shape of a butterfly to make the chain link aesthetically more appealing than the plane shaped link disclosed in Kampf.  Therefore, it would have been obvious to change the shape of Kampf’s decorative body to improve the aesthetic appearance of the chain link and chain.

    PNG
    media_image3.png
    791
    760
    media_image3.png
    Greyscale

.

    PNG
    media_image1.png
    319
    411
    media_image1.png
    Greyscale

	Response to Arguments
Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive. The applicant argues that Kampf fails to disclose decorative bodies.  However, Kampf clearly shows a decorative body on the connector.  This planar surface and simple shape is ornate to some wearer’s and customers.  Furthermore, Sweeney has been added to the rejection to teach that other types of shaped decorative bodies can be used in the formation of the body of the connector link.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677